      Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION

 Martika Jones, individually and on behalf of all
 others similarly situated;
                                     Plaintiff,
                                                                     CLASS ACTION
                                                                      COMPLAINT

                                                                  DEMAND FOR JURY
                                                                      TRIAL

                                                               C.A. No.:

       -v.-
 CAPIO PARTNERS, LLC
 CF MEDICAL LLC
 and JOHN DOES 1-25,

                                  Defendant(s).


Plaintiff Martika Jones (hereinafter, “Plaintiff”), a Georgia resident, individually and

on behalf of a class of all others similarly situated, brings this Class Action Complaint

by and through her attorneys, against Defendant Capio Partners, LLC (hereinafter

“Defendant Capio”) and Defendant CF Medical, LLC (hereinafter Defendant “CF”)

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information

and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.


                                                                                       1
   Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 2 of 15




            INTRODUCTION/PRELIMINARY STATEMENT

   1.      Congress enacted the FDCPA in 1977 in response to the "abundant

evidence of the use of abusive, deceptive, and unfair debt collection practices by

many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

that "abusive debt collection practices contribute to the number of personal

bankruptcies, to material instability, to the loss of jobs, and to invasions of

individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does

not require "misrepresentation or other abusive debt collection practices." 15

U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate

abusive debt collection practices, but also to "insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively

disadvantaged." ld. § 1692(e). After determining that the existing consumer

protection laws ·were inadequate~ id § l692(b), Congress gave consumers a

private cause of action against debt collectors who fail to comply with the Act. Id.

§ 1692k.

                         JURISDICTION AND VENUE
   Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 3 of 15




   3.    The Court has jurisdiction over this class action pursuant to 28 U.S.C.

§ 1331 and 15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over

the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

   4.    Venue is proper in this judicial district pursuant to 28 U.S.C.

§ 1391(b)(2) as this is where a substantial part of the events or omissions giving

rise to the claim occurred.

                              NATURE OF THE ACTION

   5.    Plaintiff brings this class action on behalf of a class of Georgia

consumers under§ 1692 et seq. of Title 15 of the United States Code, commonly

referred to as the Fair Debt Collections Practices Act ("FDCPA"), and

   6.    Plaintiff is seeking damages and declaratory and injunctive relief.

                                    PARTIES

   7.    Plaintiff is a resident of the State of Georgia, County of Paulding, 107

Cobblestone Drive, Dallas, GA 30132.

   8.    Defendant Capio is a "debt collector" as the phrase is defined in 15

U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 2222 Texoma

Pkwy, Suite 150, Sherman TX 75090.

   9.    Defendant CF is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 4730 South FT Apache

Rd, Ste 300, Las Vegas, NV 89147-7947.
   Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 4 of 15




   10.   Upon information and belief, Defendants Capio and CF are companies

that use the mail, telephone, and facsimile and regularly engage in business the

principal purpose of which is to attempt to collect debts alleged to be due another.

   11.   John Does l-25, are fictitious names of individuals and businesses

alleged for the purpose of substituting names of Defendants whose identities will

be disclosed in discovery and should be made parties to this action.


                            CLASS ALLEGATIONS
   12.   Plaintiffs bring this claim on behalf of the following case, pursuant to

Fed. R. Civ. P. 23(a) and 23(b)(3).

   13.   The Class consists of:

         a. all individuals with addresses in the State of Georgia;

         b. to whom Defendant Capio sent a collection letter attempting to collect

             a consumer debt;

         c. on behalf of Defendant CF;

         d. which letter offered settlement of the debt in 30 days from the date of

             the letter, overshadowing the Plaintiff’s rights under the “G-Notice”;

         e. which letter was sent on or after a date one (1) year prior to the filing

             of this action and on or before a date twenty-one (2l) days after the

             filing of this action.
   Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 5 of 15




   14.    The identities of all class members are readily ascertainable from the

records of Defendants and those companies and entities on whose behalf they

attempt to collect and/or have purchased debts.

   15.    Excluded from the Plaintiff Classes are the Defendants and all officer,

members, partners, managers, directors and employees of the Defendants and their

respective immediate families, and legal counsel for all parties to this action, and

all members of their immediate families.

   16.    There are questions of law and fact common to the Plaintiff Classes,

which common issues predominate over any issues involving only individual class

members. The principal issue is whether the Defendants' written communications

to consumers, in the forms attached as Exhibits A, violate 15 U.S.C. §§ l692e and

1692g.

   17.    The Plaintiffs' claims are typical of the class members, as all are based

upon the same facts and legal theories. The Plaintiffs will fairly and adequately

protect the interests of the Plaintiff Classes defined in this complaint. The Plaintiffs

have retained counsel with experience in handling consumer lawsuits, complex

legal issues, and class actions, and neither the Plaintiffs nor their attorneys have

any interests, which might cause them not to vigorously pursue this action.
   Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 6 of 15




   18.   This action has been brought, and may properly be maintained, as a class

action pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure

because there is a well-defined community interest in the litigation:

         a. Numerosity: The Plaintiffs are informed and believe, and on that

             basis allege, that the Plaintiff Classes defined above are so numerous

             that joinder of all members would be impractical.

         b. Common Questions Predominate: Common questions of law and

             fact exist as to all members of the Plaintiff Classes and those

             questions predominance over any questions or issues involving only

             individual class members. The principal issue is \whether the

             Defendants' written communications to consumers, in the forms

             attached as Exhibit A violate 15 U.S.C. § l692e and §1692g.

         c. Typicality: The Plaintiff’s claims are typical of the claims of the class

             members. The Plaintiffs and all members of the Plaintiff Classes have

             claims arising out of the Defendants' common uniform course of

             conduct complained of herein.

         d. Adequacy: The Plaintiffs will fairly and adequately protect the

             interests of the class members insofar as Plaintiffs have no interests

             that are adverse to the absent class members. The Plaintiffs are

             committed to vigorously litigating this matter. Plaintiffs have also
   Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 7 of 15




             retained counsel experienced in handling consumer lawsuits,

             complex legal issues, and class actions. Neither the Plaintiffs nor their

             counsel have any interests which might cause them not to vigorously

             pursue the instant class action lawsuit.

          e. Superiority: A class action is superior to the other available means

             for the fair and efficient adjudication of this controversy because

             individual joinder of all members would be impracticable. Class

             action treatment will permit a large number of similarly situated

             persons to prosecute their common claims in a single forum

             efficiently and without unnecessary duplication of effort and expense

             that individual actions would engender.

   19.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is also appropriate in that the questions of law and fact common to

members of the Plaintiff Classes predominate over any questions affecting an

individual member, and a class action is superior to other available methods for

the fair and efficient adjudication of the controversy.

   20.    Depending on the outcome of further investigation and discovery,

Plaintiffs may, at the time of class certification motion, seek to certify a class(es)

only as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).


                            FACTUAL ALLEGATIONS
   Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 8 of 15




   21.    Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered above herein with the same force and effect as if the same

were set forth at length herein.

   22.    Some time prior to December 9, 2019, an obligation was allegedly

incurred to Carrollton Emergency Physicians.

   23.    The Carrollton Emergency Physicians obligation arose out of

transactions in which money, property, insurance or services, which are the subject

of the transaction, are primarily for personal, family or household purposes,

specifically personal medical services.

   24.    The alleged Carrollton Emergency Physicians obligation is a "debt" as

defined by 15 U.S.C.§ 1692a(5).

   25.    Carrollton Emergency Physicians is a "creditor" as defined by 15

U.S.C.§ 1692a(4).

   26.    Defendant CF, a debt collector and the subsequent owner of the

Carrollton Emergency Physicians debt, contracted the Defendant Capio to collect

the alleged debt.

   27.    Defendants collect and attempt to collect debts incurred or alleged to

have been incurred for personal, family or household purposes on behalf of

creditors using the United States Postal Services, telephone and internet.
   Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 9 of 15




                  Violation I – December 9, 2019 Collection Letter

   28.   On or about December 9, 2019, Defendant Capio sent the Plaintiff an

initial contact notice (the “Letter”) regarding the alleged debt owed to Defendant

Pinnacle. See Exhibit A.

   29.   When a debt collector solicits payment from a consumer, it must,

within five days of an initial communication send the consumer a written notice

containing:

   (1) the amount of the debt;

   (2) the name of the creditor to whom the debt is owed;

   (3) a statement that unless the consumer, within thirty days after receipt of the

   notice, disputes the validity of the debt, or any portion thereof, the debt will

   be assumed to be valid by the debt collector;

   (4) a statement that if the consumer notifies the debt collector in writing

   within the thirty-day period that the debt, or any portion thereof, is disputed,

   the debt collector will obtain verification of the debt or a copy of the

   judgment against the consumer and a copy of such verification or judgment

   will be mailed to the consumer by the debt collector; and

   (5) a statement that, upon the consumer's written request within the thirty-day

   period, the debt collector will provide the consumer with the name and
  Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 10 of 15




   address of the original creditor, if different from the current creditor. 15

   U.S.C. § 1692g(a). This is known as the “G-Notice.”

   30.    The FDCPA further provides that ''if the consumer notifies the debt

collector in writing within the thirty day period. . . that the debt, or any portion

thereof, is disputed . . . the debt collector shall cease collection . . . until the debt

collector obtains verification of the debt . . . and a copy of such verification is

mailed to the consumer by the debt collector.'' 15 U.S.C. § 1692g(b).

   31.    Although a collection letter may track the statutory language, ''the

collector nevertheless violates the Act if it conveys that information in a

confusing or contradictory fashion so as to cloud the required message with

uncertainty.'' Russell v. EQUIFAX A.R.S., 74 F.3d 30, 35 (2d Cir. 1996) (''It is

not enough for a debt collection agency to simply include the proper debt

validation notice in a mailing to a consumer-- Congress intended that such notice

be clearly conveyed.''). Put differently, a notice containing ''language that

'overshadows or contradicts' other language informing a consumer of her

rights . . . violates the Act.'' Russell, 74 F.3d at 34.

   32.    While the December 9, 2019 letter contains the requisite “G-Notice,” it

is completely overshadowed by the earlier offers of settlement in the letter.

   33.    Specifically, the letter allows Plaintiff only 30 days to make a payment

to receive the settlement offer which overshadows the fact that Plaintiff has thirty
  Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 11 of 15




(30) days from the date of receipt of the letter to dispute and receive validation of

the debt pursuant to the “G Notice.”

   34.    Although a collection letter may track the statutory language, “the

collector nonetheless violates the Act if it conveys that information in a confusing

or contradictory fashion so as to cloud the required message with uncertainty.”

Russel v. EQUIFAX A.R.S., 74 F.3d 30, 35 (2d Cir. 1996).

   35.    Requiring payment to accept a settlement plan in the same letter with the

“G Notice” is confusing because the least sophisticated consumer would believe

she had less than a month to receive the discounted settlement offers, which

overshadows her right to validate or dispute the debt under the Fair Debt Collection

Practices Act.

   36.    By limiting the time to accept settlement as the 30-day dispute period

ends, the consumer is left with a choice to either pay and accept the settlement

before it’s too late or to dispute and possibly lose the settlement opportunity.



   37.    Therefore, the consumer can easily be coerced into paying immediately

to avoid the risk of losing the offer rather than actually dispute the debt. Therefore,

Defendant’s letter directly affects the consumer’s right to dispute within 30 days

and despite Defendant’s assurance that the settlement offer does not affect the
   Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 12 of 15




 consumer’s 30-day right to dispute, nevertheless, the pressure to quickly accept

 settlement would directly affect the consumer’s 30-day right to dispute.

    38.    Plaintiff sustained an imminent risk of harm in that she was provided

 with false information about the alleged debt which prevented her from making

 reasonable decisions about whether to pay the debt.

    39.    As a result of Defendant’s deceptive misleading and false debt collection

 practices, Plaintiff has been damaged.



                         COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
                          U.S.C.
                       §1692e et seq.

    40.    Plaintiff repeats, reiterates and incorporates the allegations contained in

 paragraphs above herein with the same force and effect as if the same were set

 forth at length herein.

    41.    Defendants’ debt collection efforts attempted and/or directed towards the

 Plaintiff violated various provisions of the FDCPA, including but not limited to 15

 U.S.C. § 1692e.

    42.    Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false,

 deceptive, or misleading representation or means in connection with the collection

 of any debt.

    43.    Defendant violated said section by:
  Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 13 of 15




          a. Making a false and misleading representation in violation of

             §1692e(10).

   44.    By reason thereof, Defendants are liable to Plaintiff for judgment that

Defendants’ conduct violated Section 1692e et seq. of the FDCPA, actual

damages, statutory damages, costs and attorneys’ fees.


                           COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                    ACT 15 U.S.C. §1692g et seq.

   45.    Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs above herein with the same force and effect as if the same were set

forth at length herein.

   46.    Defendant’s debt collection efforts attempted and/or directed towards the

Plaintiff violated various provisions of the FDCPA, including but not limited to 15

U.S.C. § 1692g.

   47.    Pursuant to 15 U.S.C. §1692g, any collection activities and

communication during the 30-day period may not overshadow or be inconsistent

with the disclosure of the consumer’s right to dispute the debt or request the name

and address of the original creditor.

   48.    Defendant violated this section by unfairly offering a settlement plan to

Plaintiff which was available for less than thirty (30) days during the thirty day

validation and dispute period provided by the FDCPA.
     Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 14 of 15




      49.    The settlement offer which required the consumer to accept before the

   30 day dispute period expired overshadowed Plaintiff’s right to dispute the debt

   during the entire 30 day window.

      50.    By reason thereof, Defendant is liable to Plaintiff for judgment that

   Defendant's conduct violated Section 1692f et seq. of the FDCPA, actual damages,

   statutory damages, costs and attorneys’ fees.


                            DEMAND FOR TRIAL BY JURY


      51.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

   hereby requests a trial by jury on all issues so triable.




                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff Martika Jones, individually and on behalf of all others

similarly situated, demands judgment from Defendants Capio and Defendant CF as

follows:


      1.     Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative, and her attorneys as Class Counsel;

      2.     Awarding Plaintiff and the Class statutory damages;

      3.     Awarding Plaintiff and the Class actual damages;
  Case 1:20-mi-99999-UNA Document 1694 Filed 06/01/20 Page 15 of 15




   4.    Awarding Plaintiff costs of this Action, including reasonable attorneys’

fees and expenses;

   5.    Awarding pre-judgment interest and post-judgment interest; and

   6.    Awarding Plaintiff and the Class such other and further relief as this

Court may deem just and proper.


                Certificate of Compliance With Local Rule 7.1D


         Pursuant to Local Rule 7.1D, the undersigned counsel certifies that this

   document has been prepared using Times New Roman 14-point font.




   Dated: May 27, 2020                   Respectfully Submitted,

                                                /s/ Misty Oaks Paxton
                                                By: Misty Oaks Paxton, Esq.
                                                3315 Charleston Court
                                                Decatur, GA, 30034
                                                Phone: (404) 725-5697
                                                Fax: (775) 320-3698
                                                attyoaks@yahoo.com
                                                Attorney for Plaintiff
